TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-21-00614-CR


                               Ex parte Kelly James McCarty


                FROM THE 33RD DISTRICT COURT OF BURNET COUNTY
         NO. 30842D, THE HONORABLE J. ALLAN GARRETT, JUDGE PRESIDING



                                             ORDER


PER CURIAM

              Appellant Kelly James McCarty, representing himself pro se, filed a notice of

appeal from the district court’s order denying his application for writ of habeas corpus.

McCarty’s brief on appeal was originally due April 20, 2022, but on McCarty’s motions, the

time for filing was extended to July 20, 2022. After this deadline passed, McCarty filed a

fourth motion for extension of time, requesting an extension to September 6, 2022. To date,

McCarty’s pro se brief has not been filed.

              We order appellant to file his pro se brief no later than October 3, 2022. No

further extension will be granted. If the brief is not filed by that date, the appeal may be

submitted on the record alone. See Tex. R. App. P. 38.8(b)(4).

              It is ordered on September 9, 2022.



Before Chief Justice Byrne, Justices Kelly and Smith

Do Not Publish